fj irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top ofthis letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number ill irs department of the treasury internal_revenue_service p o box cincinnati oh legend b date c state d date e program f program h individual p dollars amount q dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you fail to qualify for exemption under sec_501 of the code yes for the reasons described below facts you were formed as a corporation on date b in the state of c your articles oflncorporation indicated you were a nonprofit corporation whose purpose is helping wrongfully convicted people you amended your articles of incorporation on d the amended purposes indicate you shall be operated exclusively for educational and charitable purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 or the corresponding section of any future federal tax code the articles also state your purpose is to address social issues educate and help create bridging opportunities for inmates and their families in addition they indicate you will assist children and family of incarcerated individuals to cope with the absence of their loved ones while encouraging them to become productive members of society and social agents of change that they desire to see within their communities furthermore the articles state you will help raise legal funds and advocate for wrongly convicted inmates you were formed to raise funds to pay the legal fees of h who is the brother of your treasurer you have to date raised p dollars for h's appeal in addition you have an informational website which primarily focuses on h' s_case and the circumstances leading to his conviction your corporate name and h' s name are also very similar you explained that you were formed out of a desire to help those wrongly convicted inmates such as h because it was discovered there are several others like him who were wrongly convicted but do not have the resources to pay legal fees your program of e subsequently evolved whose goal is to raise funds that will go towards legal fees for those wrongly convicted as part ofe you want to ensure every person has the opportunity to pursue justice gather community support around those wrongly convicted inmates financially contribute to the legal needs of those wrongly convicted act as an advocate for the voiceless in addition to h's sister you have three other board members and each has either a friend or family_member who was wrongly convicted you explained that your selection process for choosing recipients consists of an attorney or paralegal who will be members of your board conducting research to determine if the individual has been wrongly convicted the findings will be presented to your board which will approve one recipient for services then you will create a campaign around the particular individual case the campaign will include making the community aware of the individual case and fundraising for the inmate's legal defense you will only conduct fundraising events for one selected individual at a time you later said that you will not contribute any more than q dollars for legal fees per approved inmate your second program is f whose goal is to encourage and assist children under the age of this involves assisting inmates and their families in building healthy relationships by organizing group visits to state and federal prisons facilitating and encouraging group discussions among families of incarcerated individuals to this end you will organize group visits to state and federal prisons conduct group discussions to encourage the youth to see different options and opportunities they have available besides crime violence and juvenile recidivism and family events you will meet once per month for two hours to participate in workshops or take trips to state or federal prisons develop personal individualized relationships with young people who are children of incarcerated parents hold monthly group discussions so that youth can learn they have a support system of educators community members and other youth who understand the issues that arise by having an incarcerated parent have writing workshops to encourage literacy and regular communications with inmates develop relationships with the community community leaders as well as any other organization that is also looking to bring peace to the city provide transportation to state and federal prisons every six weeks so that families can visit with each other and create opportunities for youth who have overcome life obstacles to become role models for higher risk peers you state that f represent sec_50 of your time and effort grants dues and proceeds from fundraising events will be your sources of financial support you estimate over of your program and fee expenses will be for the program e law sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_67_367 1967_2_cb_188 states a nonprofit organization whose sole activity is the operation of a scholarship fund plan for making payments to pre-selected specifically named individuals designated by subscribers does not qualify for exemption because it is serving private interests rather than public charitable and educational interests under sec_501 ofthe code in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 505_f2d_1068 6th cir the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in wendy l parker rehabilitation foundation inc v c i r tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care for their family_member application of law you are not described in sec_501 ofthe code because you fail the operational_test as per sec_1 c -l a l ofthe regulations you do not meet the provisions in sec_1 c -l c l ofthe regulations because you were formed and are operated to raise funds to pay for h's legal expenses although you plan to help other people in the future your primary purpose is to raise funds to pay for the legal expenses of h this is evidenced by the fact you were created by h' s sister and named after h these facts show you were formed to further private purposes not public you are not described in sec_1 c -l d l ii ofthe regulations you are operating for private interests ofh and his family rather than public interests for example your website is focused on the circumstances that led to h's conviction your corporate name and h's name are very similar h is the first and only beneficiary of your fundraising program you are like the organization described in revrul_67_367 to date his the only beneficiary ofyour fundraising campaign the details concerning h' s_case and his conviction are the primary focus of your website you are also named after h these facts illustrate you were formed to benefit a preselected designated individual which shows you are serving private interests precluding exemption under sec_501 you are like the organization in better business bureau v commissioner although you may have some charitable and educational_purposes the presence of non-exempt private purposes of paying a pre-selected individual's legal expenses and fundraising on his behalf precludes exemption under sec_501 similar to the organization in harding hospital inc v united_states you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove that you are not operating for substantial non-exempt purposes you are similar to the organization described in the court case wendy l parker rehabilitation foundation because you were formed to pay the legal expenses for a preselected individual like this organization you are serving the private benefit of an individual and family by paying these expenses and relieving him and his family of their financial obligation conclusion you do not qualify for tax-exemption tinder sec_501 because you are operating to raise funds for the benefit of a designated individual you therefore are serving substantial private rather than public or charitable interests ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how _to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it ifyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication
